SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH January, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): International market achieves load factor record for the month of December The domestic market registered a new yield improvement confirming the increase of approximately 5% in 4Q11 versus 3Q11 São Paulo, January 25, 2012 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of December 2011. Domestic market In the domestic market in December, we present a demand in line with the same period last year reflecting a slight decrease of 0.3% in RPK, combined with an increase of 2.3% in the supply (in ASKs) compared with December 2010, which led to a load factor of 71.4%. Our market share in the domestic market was 41.0% this month. In December, the yield (average price paid per passenger per kilometer) showed an improvement compared to November, confirming an increase of approximately 5% compared to 3Q11, showing also an improvement over the same period of 2010. In the accumulated period from January to December of 2011 compared with 2010, our demand grew by 11.5%, with a supply growth of 9.5%, resulting in a 1.2 percentage point increase in the load factor, reaching 68.8%. International market In the international market, compared to the same month of 2010, we saw a rise of 6.1% in demand with a 4.4% increase in supply, resulting in a load factor of 79.7%, a record for the month. Our market share among Brazilian carriers in December was 88.9%. The international yield in dollar remained flat in comparison with the month of November. We continue observing high demand for international flights reflected in historical records in the load factor for the month of December and for the year 2011. In the accumulated period from January to December of 2011, our demand grew by 12.7%, while the supply growth was 10.1%, resulting in a load factor of 81.5%, a 1.9 p.p. increase compared to the same period last year. Tables Domestic Market December 2011 December 2010 Var. % YoY November 2011 Var. % MoM Jan-Dec 2011 Jan-Dec 2010 Var. % YoY TAM ASK (millions) – Supply 4.222 4.126 2,3% 4.008 5,3% 48.743 44.498 9,5% RPK (millions) – Demand 3.014 3.024 -0,3% 2.670 12,9% 33.515 30.063 11,5% Load Factor 71,4% 73,3% -1,9 p.p. 66,6% 4,8 p.p. 68,8% 67,6% 1,2 p.p. Market share 41,0% 44,1% -3,1 p.p. 40,2% 0,7 p.p. 41,2% 42,8% -1,6 p.p. International Market December 2011 December 2010 Var. % YoY November 2011 Var. % MoM Jan-Dec 2011 Jan-Dec 2010 Var. % YoY TAM ASK (millions) – Supply 2.409 2.308 4,4% 2.340 2,9% 28.480 25.876 10,1% RPK (millions) – Demand 1.921 1.810 6,1% 1.807 6,3% 23.199 20.583 12,7% Load Factor 79,7% 78,4% 1,30 p.p. 77,2% 2,5 p.p. 81,5% 79,5% 1,9 p.p. Market share 88,9% 85,9% 3,1 p.p. 88,5% 0,4 p.p. 88,1% 86,8% 1,3 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 43 destinations in Brazil and 19 in Latin America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 41.0% in December; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 88.9% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (156 aircrafts), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 17 million tickets via point redemption and is part of the Multiplus network, currently with 8.9 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,185 destinations in 185 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 25, 2012 TAM S.A. By: /
